Citation Nr: 1430232	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a headache disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a bilateral leg disability manifested by weakness and pain, to include as secondary to other disabilities.

5.  Entitlement to service connection for neuropathy, to include as secondary to other disabilities.

6.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected prostatitis.

7.  Entitlement to service connection for right sided tremors, to include as secondary to other disabilities.

8.  Entitlement to service connection for a mid/low back disability, to include degenerative disc disease (DDD).

9.  Entitlement to special monthly compensation (SMC) based on aid and attendance (A&A)/housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1986 and from November 1986 to April 1992.  His period of service from November 1986 to April 1992 has been determined to be dishonorable for VA benefits purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in relevant part, denied the benefits sought on appeal.

The RO indicated in the March 2011 rating decision that the Veteran's claim for leg weakness and pain was considered reopened from a previously denied claim.  The only prior claim addressing a similar issue was a claim for tarsal tunnel syndrome that was denied in a July 1994 rating decision.  The Board observes, however, that the Veteran filed a May 1995 statement that can be construed as expressing disagreement with the denial of that claim, and inter alia, a claim for carpal tunnel syndrome.  This statement is deemed a timely notice of disagreement (NOD) with respect to the denial of those claims, and thus, the proper course of action was for the RO to promptly issue a statement of the case with regard to those claims.  As such, at this juncture the Board will consider the claims for service connection for a bilateral leg disability and for neuropathy on their underlying merits; and if in due course service connection is found to be warranted for a related disability to carpal tunnel or tarsal tunnel syndrome, consideration of the May 1995 NOD is referred to the Agency of Original Jurisdiction (AOJ) in the award of an effective date.  

Additionally, although the RO indicated that the claim of service connection for a mid/low back disability was also considered reopened, the Board notes that the claimed back disability is a distinctly identified disease entity from the previously denied claim for service connection or multiple joint aches and pains, as denied in the in the July 1994 rating decision.  Thus, again there is no need for new and material evidence for the Board to consider this claim on the merits.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).

Similarly, following the denial of a claim of service connection for a neck injury and for multiple joint aches and pains in the July 1994 rating decision, the Veteran submitted private orthopedic treatment records in May 1995, referencing cervical spine disability and disability of multiple joints (later characterized as fibromyalgia), including shoulder and leg disability.  Thus, the Board has determined that this constituted new and material evidence with regard to the neck disability and fibromyalgia claims.  Accordingly, the Board will consider these claims on the merits without the requirement of reopening them.  See 38 C.F.R. § 3.156(b) (2013).  Notably, although the RO determined in a March 2006 rating decision that no new and material evidence had been received to reopen the previously denied claim for service connection for fibromyalgia; the RO did not reconsider that claim on its underlying merits.  Therefore, finality did not attach to the July 1994 rating decision, and the Board will also consider the cervical spine and fibromyalgia claims on the merits.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is of record.

Although the Veteran's representative indicated in a December 2011 statement that the Veteran wished to withdraw the claim for SMC based on aid and attendance/housebound status, the accompanying statement from the Veteran noted that he wished to withdraw another appeal and continue the SMC claim.  Thus the SMC claim based on A&A/housebound status remains on appeal.

The issues entitlement to service connection for fibromyalgia, a cervical spine disability, a bilateral leg disability manifested by weakness and pain, neuropathy, erectile dysfunction, right sided tremors, a mid/low back disability, and entitlement to SMC based on aid and attendance/housebound status are addressed in the  REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the Veteran's original claim of service connection for headaches.  He did not appeal that decision and new and material evidence with respect to that claim was not received within the appeal period.  

2.  The evidence received since the July 1994 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a headache disability. 

3.  The Veteran has a current migraine headache disability that was at least as likely as not incurred during active service.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied the Veteran's original claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received since the July 1994 rating decision is new and material, and the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for a headache disability have been met.  38 U.S.C.A. §§ 1101, 1112(a), 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's original claim of service connection for headaches was denied on the merits by a July 1994 rating decision.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to this claim was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, the July 1994 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

At the time of the July 1994 rating decision, the relevant evidence of record included the Veteran's service treatment records (STRs) and private treatment records dated through January 1994 from various providers.  The July 1994 decision was premised on a finding that there was no demonstrated onset of mixed muscle contraction/vascular headaches during the Veteran's creditable period of service.  It was found that no chronic headache condition was evidenced during his creditable service.

Relevant evidence obtained since the July 1994 decision consists of VA treatment records dated from August 1996 through July 2013, noting occasional complaints of headaches; private treatment records from multiple providers dated since August 1997, noting fairly consistent treatment for headaches, and including a May 2005 report of an MRI study performed because of increasing headaches; the Veteran's Social Security Administration (SSA) records; January 2011 and February 2012 VA examinations reports and a March 2013 addendum to the February 2012 VA examination report noting the Veteran's complaints of headaches since service; and the Veteran's and his wife's testimony offered during the March 2013 hearing, noting that he has received fairly regular treatment for headaches and that his headaches began in service.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim.  See Shade, 24 Vet. App. at 117-121.  The evidence provides a clear history of ongoing problems with headaches, a current migraine headache diagnosis, and competent lay evidence regarding a continuity of headache symptomatology since the Veteran's service.  The new evidence is new and material, and therefore, the Veteran's claim of entitlement to service connection for a headache disability is reopened.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as migraine headaches, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b). 

The Veteran has a current headache disability, which includes migraines, as diagnosed during the January 2011 and February 2012 VA examinations.  

The Veteran's STRs confirm that he suffered a head injury due to a motorcycle accident during service in August 1983.  He reported having headaches at that time.  During a clinical consultation in July 1988, he reported having continuing headaches since the injury, two to three times per week.  His STRs reflect additional treatment for headaches, and although many instances were during his disqualified period of service, the evidence suggests that the headaches continued since the accident that took place during the qualified period of service.  

Post-service medical records reflect continuing treatment for headaches since the Veteran's separation from service.  His September 1992 claim for headaches is further evidence of headaches continuing since service.  Additionally, during the January 2011 VA examination, the Veteran credibly reported that his current migraines began during service.  He is competent to report on observations regarding the frequency and nature of his headache attacks, and his reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran's reports support a finding of a continuity of headache symptomatology since separation from service sufficient to satisfy the remaining elements of service connection.  In so finding, the Board finds the claimed headaches to be an organic disease of the nervous system, thus qualifying as a chronic disease under 38 C.F.R. § 3.309(a).  Accordingly, an award of service connection based independently on continuity of symptomatology is permissible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although the January 2011 VA examiner opined that the Veteran's headaches were less likely as not etiologically related to service, the examiner focused on the fact that the 1988 reports of headaches were not during a period of qualifying service.  However, there was no consideration of the reported history of headaches dating back to the qualifying service.  Additionally, the examiner relied extensively on the Veteran's November 1986 separation examination which did not note headaches.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Resolving reasonable doubt in the Veteran's favor; the elements of service connection are all demonstrated and service connection for a headache disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).

In this decision, the Board has reopened and granted the Veteran's claim of entitlement to service connection for a headache disability loss.  As this represents a complete grant of the benefit sought on appeal with respect to his claim, no discussion of the notice and assistance duties under the Veterans Claims Assistance Act of 2000 is required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).   


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a headache disability is granted.

Service connection for a headache disability is granted.


REMAND

The Veteran's remaining claims on appeal are entitlement to service connection for fibromyalgia, a cervical spine disability, a bilateral leg disability manifested by weakness and pain, neuropathy, erectile dysfunction, right sided tremors, a mid/low back disability, and entitlement to SMC based on aid and attendance/housebound status.

Concerning the claimed fibromyalgia, the Veteran's STRs reflect complaints of pain in multiple areas, including, at times, his joints.  During his Board hearing, he attributed fibromyalgia to exposure to various fumes and chemicals during service in the Persian Gulf region.  Post-service treatment records reflect fairly consistent treatment for various joint pains and include diagnoses of fibromyalgia.   While the January 2011 VA examiner described the Veteran's fibromyalgia diagnosis, a VA opinion has not been obtained with respect to the etiology of the Veteran's fibromyalgia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand of this claim is required to afford the Veteran a VA examination in order to obtain an etiology opinion.  

With respect to the claimed cervical spine and mid/low back disabilities, the Veteran has attributed neck and low back disabilities to in-service motor vehicle accidents, including the previously noted motorcycle accident.  His STRs note multiple complaints of low back pain and he has a long history of neck and low back pain treatment.  Current diagnoses include cervical disk herniation and low back DDD.  

During the January 2011 VA examination, the examiner opined that the Veteran's cervical spine and lumbar spine disabilities were not at least as likely as not the result of his in-service motorcycle accident.  Here, the examiner appeared to rely on an inaccurate statement by the Veteran that he did not suffer such an accident, and on an absence of a cervical spine or lumbar spine disability noted on the November 1986 separation examination.  The examiner additionally cites to a post-service work injury as the cause of neck disability.  The examiner, however, did not fully consider the Veteran's contentions regarding his in-service neck or back injuries, including that they resulted from multiple accidents.  See Dalton, supra.

With respect to the bilateral leg disability and neuropathy claims, the record reflects that the Veteran has complained of multiple symptoms, including numbness and pain, involving his extremities over the last several years.  His diagnoses have included carpal tunnel syndrome, tarsal tunnel syndrome, and noted weakness in the lower extremities.  While the January 2011 VA examiner opined that neuropathy was not at least as likely as not secondary to a low back disability, she did not consider other etiologies.  Thus, further examination is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

With respect to the claimed right-sided tremors, the Veteran has attributed such tremors to other claimed disabilities, including fibromyalgia and now service-connected headaches.  The January 2011 VA examiner alluded to an absence of diagnosed tremors.  The Board notes, however, that tremors are noted in his VA treatment records, including during an April 2013 neurology consultation.  Thus, remand is required for new VA examination.  

Concerning the Veteran's claimed erectile dysfunction, the Veteran contends the disability is secondary to other disabilities, including service-connected prostatitis.  The January 2011 VA examiner opined that the Veteran's ED was not at least as likely as not caused by prostatitis.  However, the examiner did not opine as to whether ED was permanently aggravated by prostatitis.

Finally, with respect to the claimed SMC based on A&A/housebound status, the underlying question is whether the Veteran's service-connected disabilities result in a disability picture which meets the legal criteria for SMC based on housebound status or based on the need for regular A&A. See 38 C.F.R. §§ 3.351, 3.352 (2013).  While there are medical opinions of record with respect to his housebound status, it remains unclear as to whether his limitations are due specifically to his service-connected disabilities.  Additionally, because new evidence was received on this issue since the issuance of the July 2011 statement of the case (SOC), and the Veteran has not waived initial AOJ consideration of this evidence, remand is also necessary for initial such AOJ review and for issuance of an supplement SOC.  38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA rheumatology examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should confirm the diagnosis of fibromyalgia and describe the Veteran's associated symptoms.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia had its clinical onset during active service or is related to any in-service event, disease, or injury, to include exposure to chemicals and fumes during claimed service in the Persian Gulf region prior to the Persian Gulf War.  In doing so, the examiner should comment as to whether the various pain complaints shown in the service treatment records could be early manifestations of fibromyalgia, or whether such complaints are more likely attributable to other causes (and if so, to identify such other potential causes).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  In providing this report, the examiner should specifically consider and discuss the medical and lay evidence of record.

2.  Schedule the Veteran for a new VA orthopedic/neurologic examination of his entire spinal column, his upper and lower extremities, and any body system(s) involved with right-sided tremors.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should report that this has been accomplished.  All necessary studies and tests should be conducted.

A)  With respect to cervical, thoracic, and lumber spine disabilities:

The examiner should diagnose and describe all disabilities of the lumbar, thoracic and cervical spine found to be present, to include DDD and herniated discs.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical, thoracic, or lumbar spine disability, to include DDD and herniated discs, had its clinical onset during active service or is related to any in-service event, disease, or injury, to include any in-service motor vehicle accident during the Veteran's period of service from January 1978 to November 1986.  

B)  With respect to claimed disabilities of the upper and lower extremities:

The examiner should diagnose and describe and any and all disabilities found to be present involving the Veteran's upper and lower extremities, and which include any manifestation of pain and weakness, to specifically include any neuropathy.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability of the upper and/or lower extremities, to include neuropathy, had its clinical onset during active service or is related to any in-service event, disease, or injury, to include any in-service motor vehicle accident during the Veteran's period of service from January 1978 to November 1986.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability of the upper and/or lower extremities, to include neuropathy, was caused (in whole or in part) by service-connected headaches, service-connected varicose veins of the lower extremities, or by lumbar, thoracic, or cervical spine disabilities or fibromyalgia.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability of the upper and/or lower extremities, to include neuropathy, was aggravated (permanently made worse beyond its natural progression) by service-connected headaches, service-connected varicose veins of the lower extremities, or by lumbar, thoracic, or cervical spine disabilities or fibromyalgia.


C)  With respect to right-sided tremors:

The examiner should diagnose and describe any disability manifested by right-sided tremors found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by right-sided tremors had its clinical onset during active service or is related to any in-service event, disease, or injury.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by right-sided tremors was caused (in whole or in part) by service-connected headaches, or by fibromyalgia or lumbar, thoracic, or cervical spine disabilities.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by right-sided tremors was aggravated (permanently made worse beyond its natural progression) by service-connected headaches, or by fibromyalgia or lumbar, thoracic, or cervical spine disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  In providing this report, the examiner should specifically consider and discuss the medical and lay evidence of record.

3.  Schedule the Veteran for a VA genitourinary examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe the Veteran's erectile dysfunction.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction had its clinical onset during active service or is related to any in-service event, disease, or injury.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction was caused (in whole or in part) by service-connected prostatitis or headaches, or by fibromyalgia or lumbar, thoracic, or cervical spine disabilities.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction was aggravated (permanently made worse beyond its natural progression) by service-connected prostatitis or headaches, or by fibromyalgia or lumbar, thoracic, or cervical spine disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  In providing this report, the examiner should specifically consider and discuss the medical and lay evidence of record.

4.  Thereafter, obtain a VA medical opinion with respect to the Veteran's need for aid and attendance and as to whether he is housebound.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the opinion provider in conjunction with the examination.  The accompanying report should indicate that this has been accomplished.  

(a) The opinion-provider is asked to state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has permanent need for regular aid and attendance due to his service-connected disabilities.  

The examiner should opine whether, as a result of service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress himself, or keep himself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed himself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment; and

(b) The opinion-provider is also asked to comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is housebound.  Specifically, determine whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities.

The opinion provider must present a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  In providing this report, the examiner should specifically consider and discuss the medical and lay evidence of record.

5.  Thereafter, review the VA examination reports and opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


